DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT (with Reasons for Allowance)
Applicant's amendment and argument filed 11/18/2021, in response to the non-final rejection, are acknowledged and have been fully considered. 
Applicant’s amendment to the claims to cancel claims 4-6 and 11 and the “prevention” terminology has overcome each of the grounds of rejection under 35 USC 112.
Applicant’s amendment to require proprtions of A. capillaris and C. unshiu and identified as having the characteristics as prepared by aqueous and/or C1-C2 alcohol extraction at 5-70 deg.C, consistent with the showing of the unexpected result in the tables (tables 1-2 and as argued in Applicant’s instant Remarks) of the same in the disclsoure – are found to be persusive over the grounds of rejection under 35 USC 103 as applied to Lim et al Molec., 2013 and Nam et al ‘567) (also considered the closest prior art). Accordingly, any previous rejection or objection not mentioned herein is withdrawn.
The following is an examiner’s statement of reasons for allowance: The claims are considered allowable as evidneced by the unexpeced results, and thereby the composition to the same as instantly claimed, are not taught or reasonably suggested by the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2 ,9, and 12 have been examined on the merits and found allowable.
Conclusion
Claims 1, 2 ,9, and 12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AARON J KOSAR/Primary Examiner, Art Unit 1655